Citation Nr: 1411327	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-21 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


FINDINGS OF FACT

1.  Diabetes mellitus, type II, is not related to the Veteran's military service.

2.  Bilateral knee disorder, to include arthritis, is not related to the Veteran's military service.

3.  A psychiatric disorder, to include posttraumatic stress disorder (PTSD), is not related to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in April 2010.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The letter also provided the Veteran with a PTSD questionnaire requesting information about claimed in-service stressful incidents.  Based on the Veteran's response, the RO did extensive searches with National Personnel Records Center and U.S. Army and Joint Services Record Research Center to confirm the stressful events described by the Veteran.  The Veteran's presence in Vietnam and combat exposure could not be confirmed.  An August 2013 U.S. Army and Joint Services Record Research Center response memorandum specifically outlines the steps taken to confirm the Veteran's stressors.  The Veteran has not provided any additional information that would assist in verifying his claimed stressors or his presence in Vietnam.  The Veteran submitted lay statements dated September 2013 from friends recalling sending and receiving letters from the Veteran during his time in Vietnam.  Copies of actual received letters, however, were not provided.  The Board concludes no further action is warranted.

The Veteran's service treatment records are in the file as are VA outpatient treatment records.  Private records identified by the Veteran and records associated with the Veteran's grant of Social Security Administration disability benefits have been obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Veteran was provided VA psychiatric examinations in August 2010.  As will be explained below, the Board does not find the VA examination persuasive as it is based on assuming uncorroborated in-service incidents.  Specifically, the examiner presumes the Veteran's combat exposure during "two tours in Vietnam."  The Veteran's personnel records do not confirm he was ever stationed in Vietnam.  As will be explained in more detail below, the Board does not find the Veteran's lay statements credible.  While combat exposure can, in certain circumstances, be substantiated by lay evidence alone, in this case the Veteran is an unreliable historian.  The Veteran's presence in Vietnam has not been objectively confirmed and, therefore, the August 2010 VA examination is not probative evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding medical opinions based on inaccurate factual premises are not probative).  

No VA examination was afforded to the Veteran specifically for his diabetes or bilateral knee claims.  The Board, however, concludes that no additional examinations are necessary for any of the claims on appeal.  With regard to all three claims on appeal here, however, there is no credible evidence establishing an "in-service event, injury or disease" occurred which would support incurrence or aggravation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's claims are primarily premised on his presence in Vietnam, which has not been shown by the probative and objective evidence of record.  His recollection of events in service is considered unreliable in light of his diagnosed dementia and inconsistencies.  His service treatment and personnel records do not confirm any in-service injury, treatment, complaints, or diagnoses related to PTSD, his knees, or diabetes.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims he has diabetes, a bilateral knee disorder, and PTSD as a result of his service, specifically in-country service in Vietnam.  Lay evidence is generally competent to report symptoms and events experienced at any time because this requires only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements that he served in Vietnam are competent evidence.  However, competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board finds the Veteran's statements regarding in-country presence in Vietnam and involvement in combat in Vietnam inconsistent and thus, not credible.

Specifically, the Veteran told the August 2010 VA examiner that he served "two tours" in Vietnam, whereas his personnel records do not confirm that he ever served in the country of Vietnam.  The Veteran claims he received a Purple Heart for his combat service in Vietnam, whereas his personnel records do not confirm combat exposure or receipt of a Purple Heart.  Rather, his personnel records reflect he received a "Vietnam Service Medal," but indicate he was stationed in Okinawa from July 1964 to January 1966.  

A May 2010 VA outpatient treatment record indicates that the Veteran's memory was "deteriorating."  The Veteran later stated in an October 2012 statement that his "memory is fuzzy" and he could have merely been on a temporary assignment in Vietnam.  The Veteran identified a unit number and the name of a man he claims he witnessed dying.  While the casualty has been confirmed, the Veteran's personnel records indicate he was assigned to a different unit altogether.  According to his personnel records, he was never assigned to the same unit as the identified killed soldier.  His claimed temporary duty assignments to Vietnam are not objectively confirmed.  Rather, it has been confirmed that the Veteran's unit never went to Vietnam.  

The Veteran also told the Social Security Administration disability examiner in August 2007 that he was a paratrooper in Vietnam and suffered from "paratrooper knees."  There is no objective confirmation that the Veteran ever served as a paratrooper.

The Veteran experienced multiple seizure-like episodes since 2006, now classified as strokes.  Diagnoses of vascular dementia and Lewy body dementia are of record.  According to his medical records and the Veteran's own statements, his memory and overall mental capacity is deteriorating.

These inconsistencies in the record and the Veteran's dementia due to his medical disorders weigh against the Veteran's credibility.  See Madden, 125 F.3d at 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Because of the Veteran's inconsistent statements and objective evidence against the Veteran's contentions, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter.  

The Veteran's service treatment records are also silent as to any complaints, treatment or diagnoses related to diabetes, bilateral knees, or PTSD.

After service, VA outpatient treatment records from 2006 to 2013 indicate treatment for diabetes, knee pain, and PTSD.  However, the PTSD diagnosis is primarily based on the Veteran's described Vietnam combat exposure, which has not been objectively confirmed.  

In June 2006, the Veteran was seen in a wheelchair complaining of bilateral knee pain.  He indicated he fell two days prior.  He had a pertinent medical history of diabetes and degenerative changes in the knees.  He was seen several times thereafter for "falls" until it was discovered he had seizure-like tremors.  A 2006 head computerized tomography scan confirmed that the Veteran had experienced multiple strokes causing the recurrent falls.   

The Veteran was afforded a Social Security Administration disability examination in August 2007, wherein the Veteran indicated he served in combat in Vietnam as a paratrooper and had "paratrooper knees."  On examination, the diagnoses were Lewy body dementia, vascular dementia, "R/O Alzheimer's," and PTSD.  Private treatment records dated in 2010 indicate treatment similarly for a "mix" of PTSD and dementia.

The Veteran was afforded a VA psychiatric examination in August 2010 which diagnosed PTSD, adjustment disorder, and anxiety, related to his combat exposure in Vietnam.  Again, because the in-service event has not been confirmed, because there is evidence to the contrary, and because the Veteran is an unreliable historian, the August 2010 VA opinion is not considered probative evidence.  See Reonal, 5 Vet. App. at 460-61 (holding medical opinions based on inaccurate factual premises are not probative).  

In short, the credible and probative evidence of record indicates the Veteran did not serve in Vietnam or was otherwise exposed to combat during his lengthy military service.  The credible and probative evidence of record indicates the Veteran did not have symptoms, treatment, or a diagnosis of diabetes or a bilateral knee disorder until years after service.  No medical professional has ever linked the Veteran's diabetes or bilateral knee disorders to any incident of his military service.  There is no competent, credible, and persuasive medical opinion linking any current psychiatric diagnosis to any incident of service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


